Hill, J.
1. Under the rulings in Holmes v. Holmes, 106 Ga. 858 (33 S. E. 216), and Horne v. Mullis, 119 Ga. 534 (46 S. E. 663), there was no error in overruling the demurrer to the petition in this ease.
2. While the charge of the court in regard to express and implied trusts was not altogether clear or accurate, under the pleadings and evidence in this case it does not furnish cause for a new trial.
3. The verdict is supported by the great weight of the testimony.

Judgment affirmed.


All the Justices concur.